Wachtler, J.
(concurring). I concur in reversal but not for the reasons adopted by the majority. In my view every defendant, including a property owner, should be held to the standard of reasonable conduct and, as I recently stated in my concur-, ring opinion in Martinez v. Kaufman-Kane Realty Co. (34 N Y 2d 819), I can see no reason for perpetuating exceptions based on the archaic distinction between trespassers, licensees and invitees. Nor can I perceive any benefit in meeting the prob*937lem halfway by expanding the exceptions to the exceptions as the majority here, and in Martines, seeks to do.
With the legal relics out of the case the only issue as I see it is whether the plaintiff was injured because the defendants failed to exercise reasonable care in the management of their property. Considering the evidence, noted in the majority opinion, I believe the jury could properly have found that they did not act reasonably under the circumstances.
Accordingly, I concur in the reversal.
Order reversed, etc.